This action was brought by John P. Galloway, as sheriff and ex officio administrator of the estate of William Lee Apthorp, deceased, against the defendant in error. There was judgment for the defendant, and the plaintiff takes writ of- error. While the writ of error was pending in this court John P. Galloway was discharged as such administrator, and J. W.. Northrup, *351sheriff, was appointed ex officio administrator of the estate of William Lee Apthorp, deceased. The judgment is affirmed.
Decision Per Curiam.